NUMBER 13-08-00396-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE COASTAL KING, LTD.



On Petition for Writ of Mandamus. 



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion


	Relator, Coastal King, Ltd., filed a petition for writ of mandamus in the above cause
arguing that the trial court abused its discretion in entering an order outside of its plenary
jurisdiction.  This Court requested and received a response from Benigno Cerda, Jr, and
Francisco Cerda, the real parties in interest, who "do not object to the granting of Relator's
petition."
	The Court, having examined and fully considered the petition for writ of mandamus
and response thereto, is of the opinion that relator has shown itself entitled to the relief
sought.  Without hearing oral argument, we conditionally grant mandamus relief and direct
the trial court to vacate its May 20, 2008 order granting Coastal King's Motion for Summary
and Entering Death Penalty Sanctions.  See Tex. R. App. P. 52.8(c).  We are confident the
trial court will promptly comply; our writ will issue only if it does not.

								PER CURIAM
Memorandum Opinion delivered and 
filed this 8th day of July, 2008.